DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 2/21/2022 for the application number 17676618. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-17 are presented for examination. 
Priority
The application is a continuation of the prior application 16166092  filed on 10/20/2018 which is a continuation of  14043344  filed on 10/1/2013.  
Information Disclosure Statement
The information disclosure submitted on 3/7/2022, 3/23/2022, 8/31/2022 and 9/22/2022 were filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claims 1, 9 and 15 of this application is patentably indistinct from claim  1, 10 and 17  of ( US Pat# 11288422) . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 15  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10 and 17 of U.S. Patent No. 11288455. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope, the only difference is the claims from U.S. Patent No. 11288455 is much more detailed.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  

Claims 2-9, 11-16 and 18-20  of US Pat 10339917 reads on claim 2-8, 10-14 and 16-17 of the instant application. 

Claims 1, 9 and 15 of this application is patentably indistinct from claim  1, 7 and 13  of ( US Pat# 11200379) . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 15  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7 and 13  of U.S. Patent No. 11200379. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope, the only difference is the claims from U.S. Patent No. 11200379 is much more detailed.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  
 
Claims 2-7, 8-12 and 14-20   of US Pat 11200379 reads on claim 2-8, 10-14 and 16-17 of the instant application. 

Claims 1-17 of this application is patentably indistinct from claim 1-20 of ( US Pat# 10133727) . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1+9, 10, 14, 17 and 18 and of U.S. Patent No. 10133727. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope.
 is much more detailed.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  
Claims 2-8, 11-13, 15-16, and 19-20  of US Pat 10133727 reads on claim 2-8, 10-14 and 16-17 of the instant application. 

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US Pub: 20130006653) and further in view of Ceusters ( US Pat# 7493253) and further in view of Heja (GALEN based formal representation of ICD10) 
Regarding claim 1, Mills teaches a  computer-implemented method for identifying characters for insertion into positions of a medical code(characters for the slots, Para 0049-0072), the computer-implemented method comprising: parsing, using one or more processors and a natural language processing engine, unstructured narrative text of clinical documentation having boundaries between sections of narrative text within the clinical documentation ( narrative text is parsed and words/terms are determined, Para 0093-0101), (b) a multi-axial coding scheme defines each position of a character within a medical code( PCS-ICD 10, Para 0096-0099), and (c) each position of a character corresponds to a semi-independent axis of classification of a procedure, a diagnosis, or both ( Para 0175, 0177, Fig 7, Fig 12); filtering, using the one or more processors, the one or more candidate semantic objects to select a first semantic object based at least in part on medical code filtering criteria relevant to generate a medical code ( filtering to generate the medical code, Para 0149) ; determining, using the one or more processors, a first character to insert into a first position of the medical code based at least in part on the first semantic object and the multi-axial coding scheme characters based on the meaning of the terms on a particular axis, Para 0224, 0226, 0099, 0119, 0140); inferring, using the one or more processors, a second semantic object of the plurality of semantic objects based at least in part on the first semantic object ( pair values, Para 0227), wherein the second  object is not mapped to the one or more of the sequenced words and wherein the second  object corresponds to a second, semi-independent axis of classification different from a first, semi- independent axis of classification corresponding to the first position (  ICD-10-PCS coding, Para 0023, Fig 2-6; also from create the empty list when the term does not match, Para 0225-0231) ; determining, using the one or more processors, a second character to insert into a second position of the medical code based at least in part on the second semantic object and the multi- axial coding scheme ( ( ICD-10-PCS coding, Para 0023, Fig 2-6; retrieve code based on the concepts ( using hyperslice dictionary, Para 0013-0016, Fig 2); inserting, using the one or more processors, the first character into the first position of the medical code and the second character into the second position of the medical code( position of the characters, Para 0042-0077); and outputting, using the one or more processors, the medical code comprising at least the first character and the second character ( user interface, Fig 7 and Fig 15)
Mills does not explicitly mentions segmenting, using one or more processors and a natural language processing engine, unstructured narrative text of clinical documentation having boundaries between sections of narrative text within the clinical documentation, based at least in part on the boundaries defined in the clinical documentation to generate segmented narrative text; sequencing, using the one or more processors and the natural language processing engine, words of the narrative text to generate sequenced words; mapping, using the one or more processors, one or more of the sequenced words to one or more candidate semantic objects of a plurality of semantic objects of an ontology
However Ceusters teaches segmenting, using one or more processors and a natural language processing engine, unstructured narrative text of clinical documentation having boundaries between sections of narrative text within the clinical documentation, based at least in part on the boundaries defined in the clinical documentation to generate segmented narrative text ( Paragraph segments are generated based on the boundaries, Col 14, line 63-67); sequencing, using the one or more processors and the natural language processing engine, words of the narrative text to generate sequenced words( word sequencing, Col 15, line 35-67); mapping, using the one or more processors, one or more of the sequenced words to one or more candidate semantic objects of a plurality of semantic objects of an ontology( mapped to ontology, Col 13, line 22-67) 
It would have been obvious having the teachings of Mills to further include the concept of Ceusters before effective filing date to improve the efficiency of medical code system ( Abstract, Col 1, line 20-42, Ceusters) 
Mills modified by Ceusters does not explicitly teaches  wherein (a) the ontology defines classes of the plurality of semantic objects corresponding to a multi-axial coding scheme,  
However Heja teaches wherein (a) the ontology defines classes of the plurality of semantic objects corresponding to a multi-axial coding scheme (knowledge representation is based on ontology, 1. Introduction; in GALEN based model the goal is to represent formally the meaning of each ICD category, using the concepts and the attributes of GALEN CRM. The ontology of ICD10 contains only concepts representing each ICD10 category (named by the ICD code), and the formal definition of the category. Other information (coding rules, references, etc.) belonging to a certain ICD category provides only additional information to the user of the coding system. Therefore, it is advisable to separate it from the formal representation. 2.3. GALEN based formal representation of ICD10)
It would have been obvious having the teachings of Mills and Ceusters to further include the concept of Heja before effective filing date since At the moment, the most popular knowledge representation is based on the use of ontologies, and incorporating this with the knowledge of Mills modified by Ceusters would improve the known system and the results will be predictable ( Under introduction and Conclusion, Heja) 

Regarding claim 2, Mills as above in claim 1, teaches wherein outputting the medical code comprising at least the first character and the second character comprises outputting the medical code to a user interface ( retrieve code based on the concepts ( using hyperslice dictionary, Para 0013-0016, Fig 2)
Regarding claim 3, Mills as above in claim 1, teaches  generating first trace data that comprises linking information to a location of the narrative text of the clinical documentation from which the first character was derived; and wherein outputting the medical code further comprises generating a graphical interface illustrating the first trace data as linking the first character with the location of the narrative text of the clinical documentation from which the first character was derived ( Fig 3, fig 7-11, Mills)
Regarding claim 4, Mills as above in claim 1, teaches further comprising receiving the clinical documentation from a memory ( medical records, Para 0039)

Regarding claim 5, Mills as above in claim 1, teaches further comprising inserting a wildcard character in a third slot position of the medical code in response to a determination that a medical concept necessary to derive a character to be positioned in the third slot is missing from the narrative text (unpopulated characters,  Para 0247; wherein it can represented by wildcards, Para 0030 )

Regarding claim 6, Heja as above in claim 1, , wherein the classes of the plurality of semantic objects define a hierarchical structure of the ontology ( ICD10 is a hierarchical coding system, organized into five levels, 2. Material and methods)

Regarding claim 7, Heja as above in claim 6, teaches  wherein the hierarchical structure of the ontology defines conditions on and relationships between the plurality of semantic objects ( ICD10 is a hierarchical coding system, organized into five levels: The 21 chapters group together diseases according to major categories (location – e.g. cardiovascular diseases and pathology – e.g. neoplasms). A separate chapter contains the international classification of oncology based on SNOMED [7]; Chapters contain sections grouping together similar diseases (like J10–J18 “Influenza and pneumonia”); Sections contain groups, which collect very similar diseases (like J10 “Influenza due to identified influenza virus”). Groups are defined by three character codes; Groups contain items, which define narrow groups of diseases (like J10.0 “Influenza with pneumonia, influenza virus identified”). Items are defined by four character codes; In some cases items are subdivided on the fifth character. This subdivision is left for national purposes (e.g. H4411 “Endogenous uveitis” and H4419 “Other endophthalmitis nos.”), however WHO itself defined also some categories. For example at S02 “Fracture of skull and facial bones”)
Regarding claim 8, Heja as above in claim 7, teaches  , wherein the hierarchical structure further defines relationships between the first character and the second character based at least in part on the multi-axial coding scheme ( NLP concept using hierarchical structure)

Regarding claim 9, arguments analogous to claim 1 are applicable. In addition Mills teaches a computer system ( fig 1) 
Regarding claim 10, arguments analogous to claim 2 are applicable.
Regarding claim 11, arguments analogous to claim 3 are applicable.
Regarding claim 12, arguments analogous to claim 4 are applicable.
Regarding claim 13, arguments analogous to claim 5 are applicable.
Regarding claim 14, arguments analogous to claim 6 are applicable.
Regarding claim 15, arguments analogous to claim 1 are applicable. In addition Mills teaches a non-transitory computer-readable storage medium having program code embedded thereon, the program code executable on a processor of a computer system ( fig 1) 
Regarding claim 16, arguments analogous to claim 5 are applicable.
Regarding claim 17, arguments analogous to claim 3 are applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674